Citation Nr: 0706158	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  97-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for follicular carcinoma 
of the thyroid, post-operative with amnestic disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1978 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The June 1996 rating action assigned a rating of 10 percent 
for the veteran's thyroid disorder, effective from February 
1, 1996.  By rating action in June 1997, the RO assigned the 
veteran a 30 percent rating for his thyroid disorder, also 
effective from February 1, 1996.  This case was previously 
before the Board in October 2003 and was remanded for 
additional development.


FINDING OF FACT

The veteran's thyroid disability is manifested by complaints 
of fatigue and benign forgetfulness, but is not productive of 
muscular weakness or weight gain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
follicular carcinoma of the thyroid, post-operative with 
amnestic disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1996 and 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via May 2004 and February 2005 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see August 2006 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  The veteran has received 
notice regarding ratings of the disability on appeal and 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone an examination that has addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.


Analysis

By rating decision dated in August 1995, the veteran was 
granted service connection for follicular carcinoma of the 
thyroid, and was assigned a 100 percent rating from May 
12,1995, and a noncompensable rating effective February 1, 
1996.  In February 1996 the veteran's claim for an increased 
rating was received, and the appeal ensued.  A June 1996 
rating action assigned a rating of 10 percent for the 
veteran's thyroid disorder, effective from February 1, 1996.  
The veteran expressed disagreement with the 10 percent 
rating, and, by rating action in June 1997, the RO assigned 
the veteran a 30 percent rating for his thyroid disorder, 
also effective from February 1, 1996, under Diagnostic Codes 
7914-7903.

Under Diagnostic Code 7903, a 30 percent disability rating is 
assigned for hypothyroidism manifested by fatigability, 
constipation, and mental sluggishness.  To warrant a 60 
percent rating under this diagnostic code, the disability 
must be productive of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
A 100 percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

Under Diagnostic Code 7914, a 100 percent evaluation may be 
assigned for malignant neoplasm of any specified part of the 
endocrine system.  The Note following DC 7914 provides that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, rate on residuals.

Based on a careful review of the evidence, the Board agrees 
that Diagnostic Code 7903 is the most appropriate one to rate 
the veteran's thyroid disability.  As noted at the August 
2006 VA examination, the veteran has not required treatment 
for his follicular carcinoma for many years and is apparently 
cured.

After reviewing the evidence of record in light of the 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a rating greater than 30 percent 
for his thyroid disability for the following reasons.

In finding the currently assigned 30 percent evaluation is 
appropriate, the Board notes that the medical evidence shows 
the veteran continues to take the thyroid medication, 
Synthroid, and complains of fatigue and benign forgetfulness.  
However, these symptoms are already contemplated in the 30 
percent rating.  Absent evidence of symptoms such as muscular 
weakness and weight gain, a higher evaluation is not for 
application.  Moreover, there are no objective findings 
indicating cardiovascular involvement (due to the thyroid 
disability), cold intolerance, bradycardia, or myxedema.

The objective evidence regarding muscle weakness and weight 
gain do not support a 60 percent evaluation.  The Board notes 
the veteran has demonstrated good muscle strength, including 
at the August 2006 VA examination.  The Board notes that the 
veteran's motor strength was noted to be normal in all four 
limbs.  The examiner also indicated that the veteran had 
normal muscle tone and symmetry.  The Board here observes, in 
passing, that the veteran indicated that he was working full-
time as a heavy machinery operator.

As for the veteran's weight, the examiner noted that the 
veteran's weight was stable and unchanged from two years ago.  
Further, in a statement dated in August 2006, the veteran's 
wife remarked that the veteran was "constantly eating and 
can't gain an ounce."  To the extent the veteran may have 
attributed various psychiatric symptoms to his thyroid 
condition, the Board notes that he is currently service-
connected for PTSD.  As such, the requirements for a 60 
percent rating under Diagnostic Code 7903 is not warranted.

The Board here notes that the veteran's claim for increase 
was received in February 1996.  During the appeal, the rating 
criteria for the endocrine system were revised, effective 
June 1996.  Prior to June 6, 1996, Diagnostic Code 7903 
provided as follows: a 60 percent disability evaluation 
required severe hypothyroidism, with symptoms indicative of 
"pronounced" hypothyroidism but somewhat less marked, and 
decreased levels of circulating thyroid hormones ("T4" and/or 
"T3" by specific assays).  Pronounced hypothyroidism with a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, sleepiness, and slow 
return of reflexes warranted a 100 percent disability 
evaluation.

The Board notes that as demonstrated on the March 1996 VA 
examination, findings such as sleepiness, slow return of 
reflexes, and decreased levels of circulating thyroid 
hormones were not shown, and thyroid tests were normal at the 
August 2006 VA examination.  As such, the rating criteria in 
effect prior to June 6, 1996, would also not allow for an 
increased rating for the veteran's thyroid disability.

The Board has also considered the veteran's and lay 
statements submitted by his employer and spouse in making 
this decision and considers them credible insofar as they 
described his symptoms and beliefs in the merits of his 
claim.  However, as laypersons, they are not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the competent clinical 
evidence does not satisfy or approximate the criteria for the 
next higher rating, a rating in excess of 30 percent is not 
warranted.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 30 percent 
rating for the veteran's thyroid disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's thyroid disability has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  In fact, 
the recent evidence reveals that the veteran is currently 
working full-time as a heavy machine operator.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
follicular carcinoma of the thyroid, post-operative with 
amnestic disorder, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


